Exhibit 2.1 *140105* BARBARA K.CEGAVSKESecretary of State 202 North Carson Street Carson City, Nevada 89701-4201(776) 634-6708 Website:www.nvsos.gov Articles of Merger (PURSUANT TO NRS 92A.200) Page 1 Filed in the office of Barbara K. CegavskeSecretary of StateState of Nevada Document Number 20150103706-45 Filing Date and Time 03/05/2015 1:36 PM Entity Number E0427412006-4 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Articles of Merger (Pursuant to NRS Chapter 92A) 1) Name and jurisdiction of organization of each constituent entity (NRS 92A.200): If there are more than four merging entities, check box and attach an 8 1/2" x 11" blank sheet containing the required information for each additional entity from article one. BREATHE ECIG CORP. Name of merging entity Nevada Jurisdiction CorporationEntity type * Name of merging entity Jurisdiction Entity type * Name of merging entity Jurisdiction Entity type * Name of merging entity Jurisdiction Entity type * and, DNA PRECIOUS METALS, INC. Nameof surviving entity Nevada JurisdictionCorporation Entity type* * Corporation, non-profit corporation, limited partnership, limited-liability company or business trust. Filing Fee: $350.00 This form must be accompanied by appropriate fees.Nevada Secretary of State 92A Merger Page 1Revised: 1-5-15 BARBARA K.CEGAVSKE Secretary of State 202 North Carson Street Carson City, Nevada 89701-4201(775) 684-5708 Website:www.nvsos.gov Articles of Merger (PURSUANT TO NRS 92A.200) Page 2 USE BLACK INK ONLY- DO NOT HIGHUGHT ABOVE SPACE IS FOR OFFICE USE ONLY 2) Forwarding address where copies of process may be sent bySecretary of State of Nevada (If a foreign entity Is the survivor In the merger - NRS 92A.190): Attn:c/o:3) Choose one: The undersigned declares that a plan of merger has been adopted by each constituent entity (NRS 12A.200). X The undersigned declares that a plan of merger has been adopted by the parent domestic entity (NRS 92A.180). 4) Owner's approval (NRS 92A.200) (Options a, b or c must be used, as applicable, for each entity): If there are more than four merging entities, check box and attach an 8 1/2" x 11" blank sheet containing the required information for each additional entity from the appropriate section of article four. (a) Owner's approval was not required from BREATHE ECIG CORP. Name of merging entity, if applicable Name of merging entity, if applicable Name of merging entity, if applicable Name of merging entity, if applicable and, or; DNA PRECIOUS METALS, INC. Name of surviving entity, if applicable This form must be accompanied by appropriate fees. Nevada Secretary of State 92A Merger Page 2Revised: 1-5-15 BARBARA K.CEGAVSKE Secretary of State 202 North Carson Street Carson City, Nevada 89701-4201(775) 684-5708 Website:www.nvsos.gov Articles of Merger(PURSUANT TO NRS 92A.200)Page 3 USE BLACK INK ONLY- DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY (b) The plan was approved by the required consent of the owners of*: Name of merging entity, if applicable Name of merging entity, if applicable Name of merging entity, if applicable Name of merging entity, if applicable and, or: Name of surviving entity, if applicable * Unless otherwise provided in the certificate of tnlst or governing instrument of a business trust, a merger must be approved by all the trustees and beneficial owners of each business trust that is a constituent entity in the merger. This form must be accompanied by appropriate fees. Nevada Secretary of State 92A Merger Page 3Revised: 1-5-15 BARBARA K.CEGAVSKE Secretary of State 202 North Carson Street Carson City, Nevada 89701-4201(775) 684-5708 Website:www.nvsos.gov Articles of Merger(PURSUANT TO NRS 92A.200)Page 4 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY (c) Approval of plan of merger for Nevada non-profit corporation (NRS 92A.160): The plan of merger has been approved by the directors of the corporation and by each public officer or other person whose approval of theplan of merger Is required by the articles of Incorporation of the domestic corporation. Name of merging entity, if applicable Name of merging entity, If applicable Name of merging entity, If applicable Name of merging entity, if applicable and, or; Name of surviving entity, if applicable This form must be accompanied by appropriate fees. Nevada Secretary of State 92A Merger Page 4Revised: 1-5-15 BARBARA K.CEGAVSKE Secretary of State 202 North Carson Street Carson City, Nevada 89701-4201(775) 684-5708 Website:www.nvsos.gov Articles of Merger(PURSUANT TO NRS 92A.200)Page 5 USE BLACK INK ONLY - DO NOT HIGHLIGHT AROVE SPACE IS FOR OFFICE USE ONLY 5) Amendments, if any, to the articles or certificate of the surviving entity. Provide article numbers, if available.(NRS 92A.200)*: Article l of the Articles of Incorporation of the surviving entity are amended as follows: "Article 1 Name of Corporation: Breathe Ecig Corp." 6) Location of Plan of Merger (check a or b): (a) The entire plan of merger is attached; or, X (b) The entire plan of merger is on file at the registered office of the surviving corporation,limited-liability company or business trust, or at the records office address if a limited partnership,or other place of business of the surviving entity (NRS 92A.200). 7) Effective date and time of filing: (optional) (must not be later than 90 days after the certificate is filed) Date: [March 11, 2015] Time: [12:01 a.m.] *Amended and restated articles may be attached as an exhibit or integrated into the articles of merger.Please entitle them "Restated" or"Amended and Restated," accordingly. The form to accompany restated articles prescribed by the secretary of state must accompany the amendedand/or restated articles. Pursuant to NRS 92A.180 (merger of subsidiary into parent -Nevada parent owning 90% or more of subsidiary), thearticles of merger may not contain amendments to the constituent documents of the surviving entity except that the name of the surviving entitymay be changed. This form must be accompanied by appropriate fees. Nevada Secretary of State 92A Merger Page 5Revised: 1-5-15 BARBARA K.CEGAVSKE Secretary of State 202 North Carson Street Carson City, Nevada 89701-4201(775) 684-5708 Website:www.nvsos.gov Articles of Merger (PURSUANT TO NRS 92A.200) Page 6 USE BLACK INK ONLY - DO NOT HIGHLIGHT AROVE SPACE IS FOR OFFICE USE ONLY a) Signatutes - Must be signed by: An officer of aaeh Nevada corporation; All general partners of each Nevada limited partnership; All general partners of each Nevada limited-liability limited partnership; A manager of each Nevada limited-liability company with managers or one member if thereare no managers; A trustee of each Nevada business trust (NRS 92A.230)* If there are more than four merging entities,check box and attach an 8 1/2" x 11" blank sheet containing the required information for each additional entity from article eight. BREATHE ECIG CORP. Name of merging entity [ILLEGIBLE SIGNATURE] Signature President Title March 5, 2015 Date Name of merging entity Signature Title Date Name of merging entity Signature Title Date Name of merging entity Signature Title Date and, DNA Precious Metals, Inc. Name of surviving entity [ILLEGIBLE SIGNATURE] Signature President Title March 5, 2015 Date * The articles of merge rmust be signed by each foreign constituent entity In the manner provided by the law governing it (NRS 92A.230). Additional signature blocks may be added to this page or as an attachment, as needed. IMPORTANT:Failure to include any of the above information and submit With the proper fees may cause this filing to be rejected. This form must be accompanied by appropriate fees. Nevada Secretary of State 92A Merger Page 6Revised: 1-5-15
